MILLER, Justice
(dissenting).
I dissent. The majority totally overlooks or disregards two major concerns: (1) the appropriate scope of review, and (2) the best interests of the child.
SCOPE OF REVIEW
The majority plays lip service to the appropriate “clearly erroneous” test, In re D.H., 354 N.W.2d 185 (S.D.1984), then proceeds to second guess the trial court. The majority suggests that this is a “close case” and then holds that “the evidence in support of termination was not sufficiently clear, direct, weighty, and convincing to justify the termination of the Mother’s parental rights.” These seem to me to be inconsistent observations.
Our standard of review is to determine whether the trial court was clearly erroneous in finding the evidence supporting termination was clear and convincing. People in Interest of T.H., 396 N.W.2d 145 (S.D.1986); In re S.M., 384 N.W.2d 670 (S.D.1986); People in Interest of M.W., 374 N.W.2d 889 (S.D.1985); In re S.S., 334 N.W.2d 59 (S.D.1983). The majority arguably suggests that the trial court’s findings were clearly erroneous; however, it was never specifically so stated — perhaps because the trial court in reality was not clearly erroneous. In my view, from reviewing the record, the trial court appropriately applied the “clear and convincing evidence standard of proof.” Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Additionally, the trial court appropriately followed the correct standard in applying the least restrictive alternative viewed from the child’s point of view. People in Interest of C.L., 356 N.W.2d 476 (S.D.1984).
I do not concede that this is a “close case,” and I certainly am not left with a definite and firm conviction that the trial court committed a mistake, D.H., supra, nor that its findings of fact were clearly erroneous. SDCL 15-6-52(a); People in Interest of G.H., 390 N.W.2d 54 (S.D.1986); In re A.M.L., 371 N.W.2d 358 (S.D.1985); D.H., supra; S.S., supra. I would affirm.
BEST INTERESTS OF THE CHILD
I wholeheartedly agree with the majority’s statement that the mother is not a “perfect parent.”
Further, as stated by the majority, the least restrictive alternatives must be applied. However, the least restrictive alternative must be viewed from the child’s point of view, not the parents. C.L., supra. The prime concern of the court is the child and the child’s best interests must prevail. C.L., supra; In re R.Z.F., 284 N.W.2d 879 (S.D.1979). Children are entitled to stability and certitude in their lives. S.S., supra.
*576In addition to recognizing the paramount best interests of the child, the trial court noted that parental rights can be terminated only upon a showing that services to the family are unavailing. R.Z.F., supra; In re M.S.M., 320 N.W.2d 795 (S.D.1982); In re S.M.M., 349 N.W.2d 63 (S.D.1984). Here, Mother failed to complete a “partial care” services program offered by the Community Mental Health Center, and was asked to leave because she was uncooperative, beligerent and resented authority. Further, although she attended the basic parenting (STEP) program offered by the Department of Social Services, she did not or would not use the concepts taught there.
The majority opinion specifically holds that Finding of Fact IV was clearly erroneous in its finding that Mother’s condition is not likely to improve. Viewing the psychologist’s (Dr. Dame) testimony as a whole, that finding is not clearly erroneous. Dr. Dame testified that in his opinion the mother’s mental illness was life-threatening to J.Z. and that “there is a severe potential threat as a result of that illness.” In defining “potential” Dr. Dame went on to say:
... in that (Mother) is extremely deficient in those resources that allow her to cope with the normal and abnormal amounts of stress. Under conditions of stress, this lady’s ability to think and to reason and to behave appropriately can deteriorate rapidly with the use of alcohol or other mood-altering chemicals. We can see a major deterioration in her behaviorial appropriateness. And it’s as a result of that weakness in her coping ability that the safety and wellbeing of the child is in jeopardy. The kinds of stresses that I am talking about are the kinds of stresses that most of us encounter often. And these stresses will likely lead to a deterioration in this lady’s psychiatric condition wherein she has difficulty accurately interpreting and understanding reality.
Other evidentiary factors supporting the trial court’s decision, which must be recognized in this review, include the following: Psychological testing showed a strong, high probability of alcohol or chemical dependency on the part of Mother; Mother was previously committed to the Human Services Center because she was psychotic and a danger to herself and/or others (this was during her pregnancy with J.Z., and, in fact, he was delivered in Yankton); after thorough and extensive evaluations, Dr. Dame recommended termination of Mother’s parental rights. After having dealt with Mother for nearly one year, Dr. Dame concluded, among other things, that she would have difficulty understanding some of the conceptual foundations of discipline, that she has had trouble understanding parental skills, and that, under periods of stress, she would be likely to strike out at the child. The apartment manager had seen Mother intoxicated various times, had heard J.Z. crying continuously on at least four occasions, one for one-half hour, another three-fourths hour, another one hour and another for an hour and a half; manager also testified that Mother left J.Z. unattended numerous times and that on one occasion Mother had tied the child to a bicycle seat so tightly with twine that it left red marks on him. A neighbor saw Mother strike J.Z. in the face on three or four occasions, once grabbing him by the hair. Neighbor further testified that she had seen J.Z. various times with unexplained bruises. According to the testimony, there were at least four other referrals to the Department of Social Services of alleged neglect of the child, but for some unexplained reason the deputy state’s attorney chose not to call them as witnesses.
Certainly there are many good things that can be said about Mother. All of us are sympathic to her mental illness and her intellectual deficiencies. However, sympathy can play no part in this decision. We must also remember that her remission from mental illness seems to rely upon continued treatment. As observed by Dr. Dame, there is a danger, considering Mother’s intellectual capabilities, that she will not be able to continue to recognize and appreciate the importance of the continued treatment. This fact alone poses a severe potential threat to J.Z.
The trial court had an opportunity to view the witnesses, to listen to their testi*577mony and to determine their credibility. In this most difficult case, he arrived at a decision which I am sure was not easy and certainly heart-rendering. His decision, considering all of the facts, was not clearly erroneous. It should be affirmed.
I am authorized to state that Chief Justice WUEST joins in this dissent.